Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (hereafter Jain)(US PgPub 2013/0138388).
Regarding claim 19, Jain discloses an apparatus carried by a user (see Abstract), the apparatus comprising: an accelerometer configured to identify a first step pulse associated with the user (Figure 1, Element 107 and Paragraphs 0040, 0041 and 0067 where the accelerometer of the first device identifies steps taken by a user); a communication module configured to receive a broadcast from a user device proximate the apparatus, the received broadcast including information associated with a second step pulse measured by the user device and an identification of a second user carrying the user device (Figure 1, Element 110 and Paragraphs 0022, 0036, 0055 and 0068 where the first device receives a broadcast from a second device where the broadcast includes second step information detected by the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereafter Jain)(US PgPub 2013/0138388) and in view of Tucker et al. (hereafter Tucker)(US PgPub 2013/0099892).
Regarding claim 1, Jain discloses a method comprising: determining a first step pulse associated with a user carrying a first device (Figure 1, Element 107 and Paragraphs 0040, 0041 and 0067 where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the key fob detecting a user device proximate to the key fob in the access vehicle setting of Tucker to the authentication system of Jain, motivation being to allow record history of movement and transfer information while devices are in proximity as suggested by Tucker which can further facilitate matching (Paragraph 0094).
	Regarding claim 2, Jain discloses accessing a user profile associated with the identified user, wherein the use profile is associated with a vehicle (see rejection for claim 1 and Paragraph 0057 where users have specific step profiles).
	Regarding claim 3, Tucker discloses unlocking at least one vehicle access point based on the user profile (Paragraph 0124 where door unlocking is performed).
Regarding claim 4, Tucker discloses wherein the vehicle access point is one of a vehicle door, a trunk, a tailgate, a sliding door, a hatch, a hood and a gas tank refill door (Paragraph 0124 where door unlocking is performed).

Regarding claim 6, Tucker discloses wherein the vehicle configuration is one of a radio station setting, a preferred climate control setting, a seat position setting, a mirror setting, vehicle navigation settings, personalization settings and a welcome display projected in or around the vehicle (Paragraphs 0022-0025 where vehicle settings are set according to user profiles).
Regarding claim 7, Jain discloses wherein the user device is one of a smartphone, a portable computing device and a smart watch (Paragraph 0022).
Regarding claim 8, Jain discloses wherein the first step pulse identifies temporal spacing between consecutive heel strikes of the user carrying the key fob (Paragraphs 0040-0041 where user gait and steps are detected).
Regarding claim 9, Jain discloses the user device broadcasting information related to the second step pulse into an area proximate the user device (Figure 1, Element 110 and Paragraphs 0022, 0036, 0055 and 0068 where the first device receives a broadcast from a second device where the broadcast includes second step information detected by the second device).
Regarding claim 10, Jain and Tucker wherein identifying a second step pulse measured by the user device includes receiving the broadcast information related to the second step pulse (Figure 1, Element 110 and Paragraphs 0022, 0036, 0055 and 0068 where the first device receives a broadcast from a second device where the broadcast includes second step information detected by the second device).
Regarding claim 11, Jain discloses wherein the key fob determines whether the first and second step pulses match (see rejection for claim 1 and Paragraphs 0049, 0057 and 0069 where the processor determines that a user is identified and authenticated when step information matches).

Regarding claim 13, Jain discloses a method comprising: determining a first step pulse associated with a user carrying a first device (Figure 1, Element 107 and Paragraphs 0040, 0041 and 0067 where the accelerometer of the first device identifies steps taken by a user); receiving a broadcast from a user device proximate the key fob, the received broadcast including a second step pulse measured by the user device and an identification of the user carrying the user device (Figure 1, Element 110 and Paragraphs 0022, 0036, 0055 and 0068 where the first device receives a broadcast from a second device where the broadcast includes second step information detected by the second device.  User profiles are shared between devices); comparing, using one or more processors, the first step pulse and the second step pulse to determine whether the first step pulse and the second step pulse match; and responsive to determining that the first step pulse and the second step pulse match, identifying the user carrying the first device based on the received identification of the user carrying the user device (Paragraphs 0049, 0057 and 0069 where the processor determines that a user is identified and authenticated when step information matches).  Jain does not specifically disclose where the first device is a key fob and detecting a user device proximate the key fob.  In the same field of endeavor, Tucker discloses authenticating primary and secondary devices in a vehicle setting where a first key fob device detects secondary device relative to the key fob (Paragraphs 0033, 0071, 0088 and 0108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the key fob detecting a user device proximate to the key fob in the access vehicle setting of Tucker to the authentication system of Jain, motivation being to allow record 
Regarding claim 14, see rejection for claim 2.
Regarding claim 15, see rejection for claim 3.
Regarding claim 16, see rejection for claim 6.
Regarding claim 17, see rejection for claim 8.
Regarding claim 18, see rejection for claim 12.
Regarding claim 20, Jain does not specifically disclose wherein the communication module is further configured to communicate the identity of the user to a vehicle associated with the apparatus.  In the same field of endeavor, Tucker discloses a method comprising a vehicle controller in a vehicle that provides access to remote device (Paragraphs 0048 and 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the identity determination via vehicle of Tucker to the system of Jain, motivation being to allow a user to access a vehicle based on identity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687